Citation Nr: 1827395	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a Notice of Disagreement (NOD) in September 2010 and a Statement of the Case (SOC) was issued in April 2012. The Veteran filed his Substantive Appeal via a VA Form 9 in April 2012. Thus, the Veteran perfected a timely appeal of the issues.

In April 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in December 2016, at which time the Board remanded the claim for further development. The matter is once again before the Board for appellate consideration of the issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012).

VA's duty to notify was satisfied by a letter in September 2009. See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c). The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided a VA medical examination, including an opinion, in February 2014.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

The Board is also satisfied that there has been substantial compliance with the December 2016 remand directives, which included affording the Veteran a new VA audiological examination. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998). The Veteran was afforded a VA examination in January 2017. The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Applicable Laws and Regulations

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

Factual Background and Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss. He contends that his current hearing loss is due to excessive noise exposure during the performance of his duties in service. Specifically, in statements in support of his claim and at his April 2016 Board hearing, the Veteran has competently reported several instances of excessive noise exposure during service while aboard a Navy vessel, to include during the performance of his duties that required use of pneumatic hammers to chip paint, noise from sonar testing conducted by a nearby submarine, and cannon fire noise. The Veteran denied use of hearing protection in service. He has denied occupational noise exposure, although he endorsed recreational noise exposure from hunting and shooting.

As an initial matter, the record before the Board is sufficient to establish that the Veteran was exposed to loud noise while in service and in-service noise exposure has been conceded.  The record further shows that the Veteran has a bilateral hearing disability for VA purposes.

The Board notes that prior to November 1967, service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units. For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.

After converting the units from ASA units to ISO, the Veteran's September 1965 enlistment audiogram results showed auditory thresholds at the tested frequencies as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
20
15
15
15
15

The Veteran's ears were noted to be normal upon clinical evaluation. December 1968 service treatment records documented an incident of mild otitis externa of the left ear with no rupture. The Veteran was not shown to have a hearing loss disability during service, however, there is no record showing that the Veteran's hearing was tested on separation from service. 

After service, private treatment records starting in July 2009 show the Veteran was treated for right ear otitis externa. Private audiogram revealed mild to severe sensorineural hearing loss in the left ear and moderate to moderately severe mixed hearing loss in the right. The Veteran endorsed extensive military noise exposure, as well as recreationally from hunting.

On VA examination in December 2009, the Veteran reported that he first noticed hearing loss approximately 10 years earlier. The Veteran related in-service excessive noise exposure without the use of hearing protection, as well as recreationally from hunting, with use of hearing protection. The examiner noted that the Veteran was treated for otitis externa in service, but noted that the status of the Veteran's hearing at separation from active duty was unknown. Upon examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
35
30
35
45
LEFT
15
15
60
75
80

Speech discrimination was 92 percent in the right ear and 48 in the left ear. The examiner noted that the Veteran's right ear hearing loss was mild and fairly flat in configuration which was not typical of hearing loss due to noise exposure. Conversely, the left ear configuration was consistent with hearing loss due to noise exposure. The examiner indicated that she would not expect the amount of asymmetry in the hearing loss (left much worse than right) given the type of noise exposure described by the Veteran. Since there was no objective evidence of the presence or absence of high frequency hearing loss at separation from service and the Veteran reported onset of hearing loss approximately 10 years earlier, the examiner indicated that she was unable to determine whether the Veteran's hearing loss was at least as likely as not due to his in-service noise exposure without resorting to speculation. 

In support of his claim, the Veteran submitted a private medical opinion in April 2016. In that opinion, provided by a doctor of internal medicine, a box was checked indicating that the Veteran's hearing loss was at least as likely as not caused by or the result of noise trauma. The physician stated that the opinion was based on a history of noise exposure in the military with gradual onset of hearing loss thereafter. He further opined that it seemed reasonable that this was the onset of damage to the Veteran's hearing. The physician reported having reviewed service and post-service treatment records.

In a December 2016 Board decision and remand, the Board found that the opinion of the December 2009 examiner did not provide an adequate reason why the requested medical opinion could not be rendered without resorting to speculation. The Board noted that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement. See Jones v. Shinseki, 23 Vet. App. 382, 390  (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase 'without resort to speculation' should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer). Further, the Board found that the April 2016 private medical opinion submitted by the Veteran was not accompanied by adequate rationale and, therefore, provided insufficient reasons or bases to grant the claim. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

After reviewing both opinions, the Board determined that an open medical question remained as to whether the Veteran's hearing loss disability was related to service and found that on remand, a new audiological examination and opinion should be obtained. 

The Veteran underwent a VA audiological examination in January 2017. Upon examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
55
75
90
LEFT
20
15
75
95
100

The Veteran had speech a speech discrimination score of 80 percent in the right ear. The Veteran's left ear could not be tested. See January 2017 VA examination. The examiner noted a diagnosis of bilateral sensorineural hearing loss, but reported that he could not determine a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation. As rationale, the examiner noted that the Veteran believed his hearing loss began when he was in the military but also stated "he could not swear with 100% accuracy that that is the case." The examiner further noted that during the Veteran's December 2009 VA audio examination, the Veteran apparently reported an onset of ten years prior, which would be several decades after separation. The Veteran's hearing was within normal limits at enlistment, but there was no separation audiogram in the Veteran's file. 

The examiner noted that The Institute of Medicine (2006) stated that if documentation of the existence of hearing loss or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether hearing loss detected by audiometric testing later in life is the result of noise exposure during prior military service. The examiner stated that there was no separation audiogram available, there was no objective evidence of onset of, complaint of, or treatment for hearing loss in service, and there were other potential etiologies, including aging, occupational noise exposure, recreational noise exposure, and usage of potentially ototoxic medication and caffeine. Thus, the examiner stated that he could not resolve this issue without resort to mere speculation. It would be speculative to allocate a portion of his current hearing loss to military noise exposure or each of these other potential etiologies. He opined that the etiology of hearing loss could not be determined to a reasonable degree of certainty based on the evidence. See January 2017 VA Audiological Examination. 

The Board acknowledges that two separate VA examiners have now determined that it would be mere speculation to opine on whether the Veteran's hearing loss is related to his period of active service. The Board correctly noted in the December 2016 remand that a statement that an opinion cannot be rendered without resorting to speculation cannot serve as the basis of a denial of entitlement to service connection benefits without an adequate reason for why such an opinion cannot be provided. However, the Board notes that it is permitted to rely upon a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case." See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010). 

Here, the January 2017 VA examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinions. See Grottveit, supra. In this case, the January 2017 examiner indicated that he could not form an opinion as to the etiology of the Veteran's hearing loss due to the lack of separation audiogram. Although, this was the same basis upon which the December 2009 examiner determined that she could not form an opinion, the January 2017 examiner provided additional reasoning for his conclusion. The July 2017 examiner cited a 2006 Institute of Medicine determination that it is nearly impossible to determine whether hearing loss detected by audiometric testing later in life is the result of noise exposure during military service where documentation of hearing loss from service is missing. He further noted that there were other potential etiologies for the Veteran's hearing loss, including aging, occupational noise exposure, recreational noise exposure, and usage of potentially ototoxic medication and caffeine. He stated that it would be speculative to allocate a portion of the Veteran's current hearing loss to military noise exposure or each of these other potential etiologies. The etiology of hearing loss could not be determined to a reasonable degree of certainty based on the evidence.  

This supporting explanation is sufficient rationale for the lack of nexus opinion, as there is simply not enough information upon which the examiner could base an opinion. In addition to providing adequate reasons and bases for his inability to render the requested opinion, the examiner reviewed the entire claims file; additionally, the examination was based on examination and interview of the Veteran. The January 2017 VA examination report expressly demonstrates the examiner's review of the Veteran's medical history, both during service and after separation. For these reasons, the January 2017 VA examiner's opinion is afforded great probative value.

The Board notes that there is a contrary medical opinion of record. The April 2016 private medical opinion provided a positive nexus between the Veteran's hearing loss and his exposure to noise in-service. It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the April 2016 private physician's opinion is afforded less probative weight compared to the January 2017 VA examiner's opinion. As noted, the VA examiner is an audiologist whose opinions and conclusions rested on a review of the entire claims file in addition to the examination of the Veteran. The private physician by contrast is an internal medicine doctor. Although the Board does not doubt the physician's ability to knowledgeably comment upon a hearing loss condition, the Board finds that the VA examiner's specific qualifications as an audiologist render his opinion more probative as to the specific questions about hearing loss that are raised by the Veteran's claim. Additionally, although the private physician indicated that she had reviewed the Veteran's service treatment records and treatment records since separation, the Board notes that she did not offer an adequate rationale to support her opinion. She merely noted that it seemed reasonable that the Veteran's hearing loss had its onset in military service due to his military noise exposure. The private physician did not provide persuasive evidence based on sound medical principles that related the Veteran's current hearing loss to his military service. A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions." See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss is related to his period of active service. Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). In this regard, while the Veteran can competently report the onset and symptoms of hearing loss, any actual diagnosis requires objective testing to diagnose, and can have many causes. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss. 

Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing. In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case. See Kahana, supra. 

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran himself believes that his current bilateral hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field. The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence; as such question requires medical expertise to determine. Id. Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the opinion offered by the VA examiner. Additionally, the Veteran has made statements that suggest his hearing loss had an onset after service. At his December 2009 VA examination, the Veteran stated a date of onset 10 years prior, and at his January 2017 VA examination, the Veteran stated that he believed his hearing loss started in service, but he could not state that with certainty. Such statements are probative as they suggest that there has not been a continuity of hearing loss symptomatology since service.

Accordingly, service connection is not warranted for bilateral hearing loss on any basis. In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b); Gilbert, supra.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


